                   Case 5:20-cv-01272 Document 1-1 Filed 10/26/20 Page 1 of 3

                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                   San Antonio       DIVISION

                                 Supplement to JS 44 Civil Cover Sheet
                                Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day
following the filing of the Notice of Removal. Additional sheets may be used as necessary.

The attorney of record for the removing party MUST sign this form.

STATE COURT INFORMATION:

1.    Please identify the court from which the case is being removed; the case number; and the
complete style of the case.
407th Judicial District Court for Bexar County, Texas, Cause No. 2020CI08090

Daphne Lacy v. Auto Clean, Inc. et al



2.     Was jury demand made in State Court?                      Yes            No

If yes, by which party and on what date?

Plaintiff                                                 May 1, 2020
Party Name                                                Date


STATE COURT INFORMATION:

1.     List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
attorney(s) of record for each party named and include the attorney's firm name, correct mailing address,
telephone number, and fax number (including area codes).
Yanice Colon-Pol
MEADERS & ALFARO
Two Riverway, Suite 845
Houston, Texas 77056
Phone: 713-403-3138 | Fax: 214-721-6289 |Emaill: Yanice.ColonPol@meaderslaw.com
2. List all parties that have not been served at the time of the removal, and the reason(s) for non-service.
None




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                              Page 1
                   Case 5:20-cv-01272 Document 1-1 Filed 10/26/20 Page 2 of 3

3.   List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
removal from the case.
None




COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:

1.      List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim, include
all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the attorney(s) of
record for each party named and include the attorney's firm name, correct mailing address, telephone
number, and fax number (including area codes).
On August 17, 2020, Defendant and Third Party Plaintiff Screamin Express Metal Works, Inc. d/b/a USA
Roller Chain & Sprockets filed an Original Third Party Petition against Third Party Defendant Sonny’s The
Carwash Factory . Third Party Defendant was served with process on September 30, 2020.



VERIFICATION:


Yanice Colon-Pol                                          10/26/2020
Attorney for Removing Party                               Date


Third Party Defendant Sonny's The Carwash Factory
Party/Parties




(NOTE: Additional comment space is available on page 3)

                                                                           Reset all fields   Print Form




TXWD - Supplement to JS 44 (Rev. 9/2019)                                                               Page 2
                  Case 5:20-cv-01272 Document 1-1 Filed 10/26/20 Page 3 of 3

ADDITIONAL COMMENTS (As necessary):

 Arne Guerra
 LAW OFFICES OF GUERRA, GUERRA & ASSOCIATES, P.C.
 1111 W. Nolana Avenue, Suite D
 McAllen, Texas 78504
 Office: (956) 322-8767
 Fax: (866) 333-7303
 Emails: arneguerralaw@gmail.com
 guerralaw@gmail.com
 oralia.rios@yahoo.com

 Mario Rodriguez
 THE RODRIGUEZ LAW FIRM
 1111 W. Nolana Avenue
 McAllen, TX 78504
 Tel: (956) 971-0067
 Fax: (956) 971-0069
 Email: contact@therodriguezfirm.net
 Attorneys for Plaintiff

 Tushar Y. Pandya
 DEAS & ASSOCIATES
 9601 McAllister Freeway, Suite 910
 San Antonio, TX 78216
 Tel: (210) 525-2100
 Fax: (855) 848-0737
 Email: tpandya@travelers.com
 Attorney for Defendant, Auto Clean, Inc.

 John (Ken) Woodard
 BUSH & RAMIREZ, PLLC
 5615 Kirby Drive, Suite 900
 Houston, TX 77005
 Tel: (713) 626-1555
 Fax: (713) 622-8077
 Email: kwoodard@bushramirez.com
 Attorney for Defendant, Belanger Inc.


 Cameron Cooke
 9601 McAllister Freeway, Suite 220
 San Antonio, TX 78216
 Phone: (210) 200-5800
 Fax: (866) 221-6120
 Email: cameron.cooke@libertymutual.com
 Attorney for Defendant Screamin Express Metal Works, Inc.
 d/b/a USARoller Chain & Sprocket



TXWD - Supplement to JS 44 (Rev. 9/2019)                                       Page 3
